internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-111459-99 date date company properties -2-2 a b c d e f g h i j dear this letter responds to company’s letter signed date plus subsequent correspondence requesting a ruling that company's rental income from the properties is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code company represents the following facts company was incorporated in state in a and elected under sec_1362 to be an s_corporation effective b it has accumulated subchapter_c_earnings_and_profits company owns leases and manages c industrial properties the properties it has d full-time employees including its president and sole shareholder through its employees as well as through independent contractors company provides various services to the properties in its real_estate leasing and management -3-3 business these services include regular property inspections common area maintenance maintenance and repair of building structural_components and systems eg roofs exterior walls foundations heating air conditioning plumbing and electrical maintenance and repair of parking lots and pavement landscaping and grounds maintenance fire alarm and sprinkler maintenance assistance to tenants in remodeling financing and vendor selection trash collection and recycling 24-hour emergency service and resolution of tenant complaints in addition to the services provided to tenants company handles the usual leasing and administrative functions involved in managing real_estate the company received or accrued approximately e in rents and paid_or_incurred approximately f in relevant expenses on the properties for g the comparable figures for h are i and j except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in subparagraph c sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts as presented in this ruling_request and viewed in light -4-4 of the applicable law and regulations we conclude that the rents company receives from the properties are not passive_investment_income under sec_1362 except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding company's status as an s_corporation further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 in accordance with the power_of_attorney on file with this office we are sending the original of this letter to your authorized representative and a copy to you this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely william p o’shea chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc
